Citation Nr: 1806287	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for a spontaneous pneumothorax of the right lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1954 to October 1958 and October 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously remanded by the Board in July 2017.  There has been substantial compliance with the Board's remand directives as to the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's recurrent spontaneous pneumothorax of the right lung is not related to, or caused by, service, including the left lung spontaneous pneumothorax.


CONCLUSION OF LAW

The criteria for service connection for spontaneous pneumothorax of the right lung have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, a spontaneous pneumothorax of the right lung is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. 38 U.S.C. § 1103(a); 38 C.F.R. 
§ 3.300.  However, service connection is permitted if (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service; (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).   For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service.  38 C.F.R. § 3.300.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for 
Spontaneous Pneumothorax of the Right Lung - Analysis

The Veteran seeks service connection for a recurrent spontaneous pneumothorax of the right lung.  He claims that the recurrent spontaneous pneumothorax of the right lung is related to, or caused by, service.

As an initial matter, the Board finds that the Veteran had a current disability of a spontaneous pneumothorax of the right lung during the period on appeal.  See November 2017 VA medical opinion. 

Next, the Board finds that the Veteran had a left lung spontaneous pneumothorax during service.  See October 1961 service treatment records.

As to the issue of a nexus between the current disability and service, an October 1961 service treatment note indicated that the Veteran had been diagnosed with a spontaneous pneumothorax of the left lung.

An April 1985 private treatment note diagnosed the Veteran with a recurrent spontaneous pneumothorax on the right.  The treating physician noted that the Veteran's first spontaneous pneumothorax was in 1960 and since that time he had done well. 

In October 2008, the Veteran stated that when he was treated for a spontaneous left pneumothorax during service he was told by doctors that he would be very susceptible to pneumonia.  He stated that he developed pneumonia every winter from 1962 to 1970.  He indicated that he has had frequent bouts of pneumonia each year since that time.  The Board notes that the Veteran is competent to report what he was told by doctors and the frequency of his pneumonia diagnoses and treatments.

The Veteran was afforded a VA compensation examination in June 2011.  The VA examination report indicates that the Veteran's history of having had a spontaneous left pneumothorax in October 1961 and a spontaneous right pneumothorax in March 1985. It was also noted that the Veteran had quit smoking shortly before the spontaneous right pneumothorax and had smoked for approximately 25 years.  He further reported being treated for pneumonia once a year.  Chest x-rays revealed surgical scars, emphysema, and right-sided pleural scarring, likely related to the thoracotomy in 1985.  The VA examiner opined that the Veteran's left spontaneous pneumothorax did not, in and of itself, predispose the Veteran to his right pneumothorax.  The VA examiner concluded that the Veteran's right spontaneous pneumothorax and need for subsequent surgery are unrelated to his left spontaneous pneumothorax during service.  In the July 2017 remand, the Board found this opinion to be inadequate.  Therefore, it has minimal probative value.

In September 2011, the Veteran stated that he applied for the police force after service and was turned down due to x-rays evidence of scarring in his chest.  The Veteran stated that he had a long history of frequent bouts of pneumonia.  

An additional VA medical opinion was obtained in July 2017.  The VA examiner gave a detailed medical history and noted that the Veteran had a thoracotomy in 1985 to remove apical blebs, noting that the apical blebs are evidence of emphysema and predispose one to having a pneumothorax.  The VA examiner opined that the Veteran's right pneumothorax was a result of his emphysema and the presence of apical blebs, which were due to years of tobacco use and not related to a spontaneous left pneumothorax which occurred 24 years prior.  This opinion is adequate, as the VA examiner reviewed the claims folder, considered the Veteran's reported history, and provided an adequate rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the VA examination was adequate, and entitled to substantial probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Veteran was afforded an additional VA examination in November 2017.  The VA examiner diagnosed status-post bilateral pneumothorax and status-post right thoracotomy with apical resection.  The diagnosis dates were 1961 (left), 1985, 2011, and 2015 (right).  The VA examiner noted the Veteran's lay statements that the provision of cigarettes by the military led to the emphysematous changes that are thought to be the etiology for the condition.  The VA examiner opined that it is less likely than not that the Veteran's spontaneous right pneumothorax was incurred in, or caused by, service.  The VA examiner explained that the Veteran's spontaneous left pneumothorax during service resolved without clinical residuals as is evidenced by the normal lung examination and chest x-rays noted at the time of separation from service.  The VA examiner further noted that the Veteran's spontaneous right pneumothorax initially occurred in 1985, 23 years after separation from service.  The VA examiner noted that the 1985 spontaneous right pneumothorax of blebs and bullous lung disease is consistent with emphysema.  The VA examiner stated that the spontaneous left pneumothorax during service was not caused by blebs and bullous lung disease or emphysema, as evidenced by the normal chest x-rays during service.  The VA examiner explained the common causes of primary vs. secondary spontaneous pneumothorax and the common causes of each.  He then stated that in the absence of any documented underlying lung disease during service the spontaneous left pneumothorax in 1961 was a primary spontaneous pneumothorax, with an etiology of an idiopathic condition and likely unknown underlying lung disease.  In contrast, the VA examiner opined that the Veteran's underlying moderate emphysema, confirmed radiologically by bullous lung disease, is the most likely etiology of the 1985 spontaneous right pneumothorax, because damaged lung tissue is more likely to collapse.  Thus, the VA examiner opined that the 1985 spontaneous right pneumothorax meets the classification criteria of secondary spontaneous pneumothorax.  Furthermore, the VA examiner cited numerous studies and a review of the literature in support of the opinion that the Veteran's 48 pack a year history of tobacco use is the most likely risk factor for emphysema and the resultant recurrent spontaneous right pneumothorax.   Finally, the VA examiner opined that, for the reasons stated above, the Veteran's spontaneous right pneumothorax is not etiologically a secondary condition to the spontaneous left pneumothorax, despite any shared overall underlying etiology.  This opinion is adequate as the VA examiner reviewed the claims folder, considered the Veteran's reported history, and provided an adequate rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the VA examination was adequate, and entitled to substantial probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on a review of the evidence, both lay and medical, the Board finds that the weight of the competent and probative evidence of record is against the claim that  the Veteran's recurrent spontaneous right pneumothorax is related to, or caused by, service.  As indicated, the Board has found the negative nexus opinions from the July 2017 and November 2017 VA examiners to be highly probative and has afforded these opinions substantial weight.  While the Veteran contends that his spontaneous right pneumothorax is related to service, the weight of the competent medical evidence demonstrates that the recurrent spontaneous right pneumothorax is not etiologically related to service or the left spontaneous pneumothorax during service.  

While the Veteran is competent to report the onset of symptomology associated with his spontaneous right pneumothorax, he is not competent to provide an opinion regarding the etiology of the spontaneous right pneumothorax, due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the most probative and only competent opinions of record are the unfavorable nexus opinions from the July 2017 and November 2017 VA examiners.  There is no contrary probative evidence of record.  

Additionally, to the extent that the Veteran is seeking service connection based on tobacco use, this claim was received by the VA after June 9, 1998.  Therefore, service connection is legally prohibited for a disability or disease that resulted from the Veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300.

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the claim of service connection for a spontaneous pneumothorax of the right lung.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for spontaneous pneumothorax of the right lung is denied.


REMAND

In July 2017, the Board directed that the Veteran be afforded a VA examination by an otolaryngologist to determine the nature and etiology of recurrent spontaneous pneumothorax of the right lung.  While the Veteran was afforded a VA examination in December 2017, the examination was performed by an audiologist.  It appears from the record that the VA attempted to obtain an examination by the requested specialist, but an otolaryngologist was unavailable.  Therefore, the Board finds that another remand is necessary to obtain the requested nexus opinion from an otolaryngologist.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should make a formal finding that an otolaryngologist is not available to examine the Veteran.

2.  Then, an opinion should be obtained from an otolaryngologist as to the etiology of the Veteran's bilateral hearing loss based on a review of the record.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the otolaryngologist.  Another examination is not required.

The otolaryngologist is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss disability is etiologically related to the Veteran's conceded active service noise exposure and his reported head injury during service.

For any opinion given, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed.  If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

3. Then, perform any additional development necessary, and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given reasonable time to respond, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


